ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Pratt & Whitney, a division of United         )      ASBCA Nos. 59940, 59941, 59942
 Technologies Corporation                     )
                                              )
Under Contract No. SP0400-01-D-9405           )

APPEARANCES FOR THE APPELLANT:                       David Z. Bodenheimer, Esq.
                                                      Crowell & Moring LLP
                                                      Washington, DC

                                                     Michael W. Dixon, Esq.
                                                      Associate Counsel, Military Engines
                                                      Pratt & Whitney

APPEARANCES FOR THE GOVERNMENT:                      Col Matthew J. Mulbarger, USAF
                                                      Air Force Chief Trial Attorney
                                                     Alexis Bernstein, Esq.
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 18 November 2015



                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59940, 59941, 59942, Appeals of
Pratt & Whitney, a division of United Technologies Corporation, rendered in
conformance with the Board's Charter.

      Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals